[Cite as Tatsing v. Njume-Tatsing, 2017-Ohio-8460.]

                               THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Serge Tatsing,                                        :

                Plaintiff-Appellant,                  :        No. 16AP-827
                                                           (C.P.C. No. 15DR-2557)
v.                                                    :
                                                          (REGULAR CALENDAR)
Sally E. Njume-Tatsing,                               :

                Defendant-Appellee.                   :




                                        D E C I S I O N

                                   Rendered on November 7, 2017


                On brief: Alex J. Pomerants, for appellant. Argued: Alex J.
                Pomerants.

                On brief: Grossman Law Offices, John H. Cousins, IV, and
                Jodi R. Smilack, for appellee. Argued: John H. Cousins, IV.

                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations

BROWN, J.
        {¶ 1} Serge Tatsing, plaintiff-appellant, appeals from the judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, in which the
court entered a judgment granting the motion to reconsider filed by Sally E. Njume-
Tatsing, defendant-appellee.
        {¶ 2} Appellant was born in Nyesoso, Cameroon. Appellee was born in
Ngaoundere, Cameroon. On January 1, 20o2, the parties ostensibly married in a
ceremony in Kumba, Cameroon. At the time of the alleged marriage, appellant resided in
Cincinnati, Ohio, and appellee resided on the Ivory Coast. After the marriage, the parties
resided in the United States. Three children were born as issue of the marriage.
No. 16AP-827                                                                                 2

       {¶ 3} In 2013, appellant filed for legal separation from appellee, and appellee filed
a counterclaim for divorce. The case was subsequently dismissed while the parties sought
to reconcile.
       {¶ 4} On July 9, 2015, appellant filed the present divorce action. Appellee filed an
answer and counterclaim for divorce but did not challenge the validity of the parties'
marriage.
       {¶ 5} In November 2015, appellee commenced proceedings in Cameroon to
nullify the marriage. Appellant received no notice of the proceedings in Cameroon and
was not served, and appellee did not inform the trial court in the present case of the
proceedings in Cameroon. On December 23, 2015, the Cameroon High Court ("High
Court") granted appellee's request to nullify the marriage. The High Court found that the
parties' marriage certificate had no legal effect due to their failure to abide by Cameroon
law that required a marriage be celebrated by a civil status registrar of the place of birth or
residence of one of the spouses. Because neither party was born in or resided in Kumba,
Cameroon, at the time of the ceremony, the marriage was invalid.
       {¶ 6} On January 13, 2016, appellee filed a motion to dismiss in the present case
based on the invalidity of the Cameroon marriage. The trial court denied appellee's
motion to dismiss. On July 18, 2016, appellee filed a motion to reconsider claiming the
trial court failed to address subject-matter jurisdiction. Appellee argues she was not
asking for the trial court to apply the rules of comity or apply the Cameroon judgment;
rather, she was asking the court to find the marriage to be invalid under Cameroon law.
       {¶ 7} On November 18, 2016, the trial court issued a judgment in which it granted
appellee's motion to reconsider. The court found that, despite the due process
shortcomings in the Cameroon proceedings regarding notice to appellant, because the
marriage was invalid in Cameroon, the trial court was required to find the marriage was
invalid in the United States. Appellant appeals the judgment of the trial court, asserting
the following assignment of error:
                The trial court did [abuse] its discretion when it granted
                Defendant-Appellee's motion to dismiss filed January 13,
                2016 and Motion for Reconsideration filed July 18, 2016.

       {¶ 8} Appellant argues in his assignment of error that the trial court erred when it
granted appellee's motion for reconsideration and dismissed appellant's action. "An
No. 16AP-827                                                                              3

appellate court reviews an appeal of a dismissal for lack of subject-matter jurisdiction
under a de novo standard of review." Crable v. Ohio Dept. of Youth Servs., 10th Dist. No.
09AP-191, 2010-Ohio-788, ¶ 8. Civ.R. 12(B)(1) permits dismissal of the complaint where
the trial court lacks jurisdiction over the subject matter of the action. Guillory v. Ohio
Dept. of Rehab. & Corr., 10th Dist. No. 07AP-861, 2008-Ohio-2299, ¶ 6. "The standard
for determining a Civ.R. 12(B)(1) motion to dismiss for lack of subject matter jurisdiction
is whether the complaint states any cause of action cognizable in the forum." Univ. of
Toledo v. Ohio State Emp. Relations Bd., 10th Dist. No. 11AP-834, 2012-Ohio-2364, ¶ 8,
citing Crable at ¶ 8. "Subject-matter jurisdiction relates to the proper forum for an entire
class of cases, not the particular facts of an individual case." Rowell v. Smith, 10th Dist.
No. 10AP-675, 2011-Ohio-2809, ¶ 17, citing State v. Swiger, 125 Ohio App. 3d 456, 462
(9th Dist.1998). "A trial court has subject-matter jurisdiction over a case if it has the
statutory or constitutional power to adjudicate the case." Kormanik v. Cooper, 195 Ohio
App.3d 790, 2011-Ohio-5617, ¶ 23 (10th Dist.), citing Pratts v. Hurley, 102 Ohio St. 3d 81,
2004-Ohio-1980, ¶ 11. A court lacks subject-matter jurisdiction over a divorce proceeding
if the marriage between the parties was invalid. Hussain v. Hussain, 12th Dist. No.
CA2015-07-127, 2016-Ohio-3214, ¶ 12.
       {¶ 9} A trial court has plenary power in ruling on a motion for reconsideration,
and we will not reverse such ruling absent an abuse of discretion. Groza-Vance v. Vance,
162 Ohio App. 3d 510, 2005-Ohio-3815, ¶ 53 (10th Dist). The term "abuse of discretion"
connotes more than an error of law or judgment; it implies that the court's attitude is
unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217,
219 (1983).
       {¶ 10} Appellant presents three arguments in support of his contention that the
trial court abused its discretion when it granted appellee's motion for reconsideration and
dismissed his complaint. Appellant first argues the trial court erred because appellee
admitted jurisdiction. Appellant points out that in appellee's answer she admitted the
allegations in the complaint as to the parties' marriage and, in her counterclaim, she
stated that the parties were married in Kumba, Cameroon. Appellant asserts that these
acknowledgments were never amended, revoked, or withdrawn in any subsequent motion
or pleading.
No. 16AP-827                                                                               4

       {¶ 11} We reject appellant's contention. It is well-established that "[a] defect in
subject-matter jurisdiction cannot be waived or forfeited and may, therefore, be raised at
any time." Engelhart v. Hamilton Cty. Bd. of Commrs., 1st Dist. No. C-150639, 2016-
Ohio-4935, ¶ 6, citing State v. Mbodji, 129 Ohio St. 3d 325, 2011-Ohio-2880, ¶ 10; State v.
Wilson, 73 Ohio St. 3d 40, 46 (1995) (finding that the issue of a court's subject-matter
jurisdiction cannot be waived, and a party's failure to challenge a court's subject-matter
jurisdiction cannot be used, in effect, to bestow jurisdiction on a court where there is
none). This court has before found that the defendant's admission to subject-matter
jurisdiction in an answer to a complaint does not prevent the defendant from raising the
lack of subject-matter jurisdiction in a subsequent motion to dismiss. See Thomas v.
Thomas, 10th Dist. No. 03AP-1106, 2004-Ohio-2136, ¶ 11-12. Furthermore, like in
Thomas, here, appellee did not discover the jurisdictional issue until after having filed the
answer. It is also worthy to note that appellee never admitted to any underlying facts to
support the existence of a valid Cameroon marriage. She only admitted that the parties
were "married." Her admission was based on the parties having participated in an
apparent marriage ceremony in Cameroon and not on the technical legal legitimacy of
their marriage pursuant to local law. Also, similar to Thomas, the present action never
proceeded to final judgment, and appellant did not unfairly rely on the finality of any
judgment. Therefore, we find this argument without merit.
       {¶ 12} Appellant next argues the trial court erred when it granted appellee's
motion to reconsider when it failed to include any additional facts, evidence, or testimony.
Specifically, appellant contends the court abused its discretion when it relied on the
Cameroon High Court's nullification order. Appellant claims he received the marriage
license in Kumba because it was his wife's "hometown" and that was where her parents
were living at the time, and, thus, they complied with section 48 of the Cameroon
Ordinance on Civil Status Registration. Appellant also asserts that he was truthful and
honest and did everything he was required to do when he attempted to get a marriage
license in Cameroon. Appellant also points out that the petition filed by appellee in the
High Court in Cameroon was prepared solely by her and her attorney, the petition fails to
cite the reasons appellant obtained the license in Kumba, and the trial court here was
provided no transcript or exhibits from the High Court proceedings.
No. 16AP-827                                                                              5

       {¶ 13} We find these arguments without merit. Even assuming appellant obtained
the marriage license in Kumba because it was his wife's "hometown" and where her
parents were living at the time, these grounds still do not comply with Cameroon's legal
requirements. Section 48 of the 1981 Ordinance on Civil Status Registration provides that
a marriage must be celebrated by a civil status registrar of the place of birth or residence
of one of the spouses. Here, neither party resided in the jurisdiction where the parties'
marriage was celebrated, according to the marriage certificate before the High Court.
There is also no dispute that neither party was born in the civil status jurisdiction of
Kumba City Counsel where the marriage was celebrated. Thus, appellant's argument that
he obtained the marriage certificate in Kumba because it was his wife's hometown and
that was where her parents were living at the time still does not comply with the
ordinance. Whether appellant was truthful and honest in attempting to obtain a marriage
certificate in Cameroon does not counter the fact that the parties' marriage did not comply
with Cameroonian law. Furthermore, that appellee's petition to void the marriage in the
High Court in Cameroon did not cite the reasons that appellant obtained the license in
Kumba is inconsequential, as appellant's reasons cited herein still do not comply with the
Cameroon statute. Also, although we agree it might have been useful for the trial court to
have had access to any transcripts or exhibits from the High Court proceedings, their
absence, if they even exist, does not detract from the determination and decision of the
High Court that the marriage was void. Therefore, we find these arguments unpersuasive.
       {¶ 14} Finally, appellant argues the trial court's original reasoning for denying
appellee's motion to dismiss was proper, and the trial court should not have granted
appellee's motion to reconsider. Appellant contends that, like the original decision, comity
is at the heart of the trial court's ruling on the motion for reconsideration, despite
appellee's attempt to frame the issue as one of lack of subject-matter jurisdiction only. In
the original July 7, 2016 decision denying appellee's motion to dismiss, the trial court
found that it must apply comity to the case, and case law regarding comity does not
require an Ohio court to enforce a foreign judgment when it is repugnant to the laws of
the United States and Ohio or violates Ohio public policy. The trial court concluded that
appellant's due process rights were violated when the High Court failed to serve appellant,
and appellee intentionally failed to notify appellant or the trial court of the High Court
No. 16AP-827                                                                               6

nullifications proceedings she had commenced in Cameroon. The court also found that
recognizing foreign law would not be in the best interest of the children, as it would
bastardize them in the eyes of the law and cause them harm due to appellee's
gamesmanship and willful withholding of information.
       {¶ 15} In her motion for reconsideration, appellee claimed the central issue in this
case is jurisdiction, and she was not asking the court to apply the rules of comity or apply
the Cameroon judgment. Appellee contended the judgment was presented only as
evidence to show the law in Cameroon and that the marriage license was fraudulent. In
granting appellee's motion for reconsideration, the trial court found in its decision that
the validity of a marriage was determined by the lex loci contractus, or the law of the place
where it was solemnized. Because the court where the parties' marriage was solemnized
found the marriage certificate was of no legal effect and the marriage was prohibited, the
trial court found it had no option than to respect the High Court's order and relinquish
subject-matter jurisdiction. The court concluded that, pursuant to the laws of Cameroon,
there was no valid and legally binding marriage between the parties upon which divorce
proceedings in the trial court could be predicated.
       {¶ 16} We explained comity in Baze-Sif v. Sif, 10th Dist. No. 15AP-152, 2016-Ohio-
29 at ¶ 11-12:
                 Comity is " 'a principle in accordance with which the courts in
                 one state or jurisdiction will give effect to the laws and judicial
                 decisions of another, not as a matter of obligation but out of
                 deference and respect.' " Kaur v. Bharmota, 182 Ohio App. 3d
696, 2009-Ohio-2344, ¶ 7 (10th Dist.), quoting Bobala v.
                 Bobala, 68 Ohio App. 63, 71 (7th Dist.1940). States are
                 empowered, if they elect to do so, to recognize the validity of
                 certain judicial decrees of foreign governments when they are
                 found by the state of the forum to be valid under the law of the
                 foreign state, and when such recognition is harmonious with
                 the public policy of the forum state. Yoder v. Yoder, 24 Ohio
                 App.2d 71, 72 (5th Dist.1970). An Ohio court's recognition of a
                 foreign decree is a matter of courtesy rather than of right.
                 State ex rel. Lee v. Trumbull Cty. Probate Ct., 83 Ohio St. 3d
369, 374 (1998). "An Ohio court is not bound to enforce a
                 foreign judgment when it is repugnant to the laws of the
                 United States and Ohio or violates Ohio public policy." Patel
                 v. Krisjal, L.L.C., 10th Dist. No. 12AP-16, 2013-Ohio-1202,
                 ¶ 48. See also Tahan v. Hodgson, 662 F.2d 862, 864
                 (D.C.1981), quoting Hilton v. Guyot, 159 U.S. 113 (1895).
No. 16AP-827                                                                                 7

              The issue of comity " 'is frequently applied in divorce cases; a
              decree of divorce granted in one country by a court having
              jurisdiction to do so will be given full force and effect in
              another country by comity.' " Kalia v. Kalia, 151 Ohio App. 3d
145, 2002-Ohio-7160, ¶ 37, quoting Litvaitis v. Litvaitis, 162
Conn. 540, 544-45 (1972). However, " '[a] decree of divorce
              will not be recognized by comity where it was obtained by a
              procedure which denies due process of law in the real sense of
              the term, or was obtained by fraud, or where the divorce
              offends the public policy of the state in which recognition is
              sought, or where the foreign court lacked jurisdiction.' " Id.
              quoting Litvaitis. We review a trial court's decision to grant or
              deny comity under an abuse of discretion standard. Patel at
              ¶ 46.

       {¶ 17} As   explained    above,   in   the   decision   on   appellee's    motion   for
reconsideration, the trial court modified its analysis and decided the motion solely on the
legal concept that the validity of a marriage is determined by the lex loci contractus. In
other words, the validity or existence of a marriage should be determined under the law of
the place where the alleged marriage was contracted. The Supreme Court of Ohio
acknowledged this rule in Mazzolini v. Mazzolini, 168 Ohio St. 357 (1958), paragraph one
of the syllabus, finding that "[g]enerally, the validity of a marriage is determined by the lex
loci contractus; if the marriage is valid where solemnized, it is valid elsewhere; if it is
invalid there, it is invalid everywhere." This court followed Mazzolini in Police &
Firemen's Disability & Pension Fund v. Redding, 10th Dist. No. 01AP-1303, 2002-Ohio-
3891, and found that the overwhelming weight of authority from other states
acknowledges the principle expressed in Mazzolini. Id. at ¶ 26. In Redding, we concluded
the trial court erred in applying Ohio law to proclaim the existence of a common-law
marriage of persons residing outside of Ohio when their state of residence gave no
recognition to common law marriages. We found that, pursuant to Mazzolini, Ohio
should apply the doctrine of lex loci contractus when assessing the existence of a
marriage. Id. at ¶ 27.
       {¶ 18} In the present case, we agree with the trial court that because the parties'
marriage was invalid in Cameroon, the trial court had no jurisdiction. The testimony from
the hearings before the trial court demonstrate that the parties did not comply with the
requirements of the Cameroon ordinance for forming a valid, legal marriage. The
No. 16AP-827                                                                               8

marriage was not celebrated by a civil status registrar of the place of birth or residence of
one of the spouses. Neither party was born or resided in the place of the ceremony at
issue, Kumba, Cameroon. The trial court's interpretation of the Cameroon ordinance was
confirmed by the High Court's decision in Cameroon. Regardless of the dubious notice
and due process shortcomings in Cameroon, Cameroon law was clear, and the parties
failed to comply therewith.
       {¶ 19} The present case is similar to Lee v. Melanson, 11th Dist. No. 2006-T-0098,
2007-Ohio-1784, and we find it helpful. In Lee, the parties were "married" in South Korea.
The wife later sought a divorce in Ohio. The husband filed a motion to dismiss—and later,
a motion for summary judgment—arguing that no valid marriage existed between the
parties. The husband filed an affidavit in which he averred there was no marriage because
the parties never complied with the necessary procedures required for marriage under the
Civil Code of South Korea. The trial court granted the motion for summary judgment,
finding there was no legal marriage in South Korea as it was uncontroverted, and, in fact,
admitted by both parties, that they failed to comply with the Civil Code of South Korea.
       {¶ 20} On appeal, the court found, and the parties agreed, that the law of the
Republic of South Korea governed whether the parties were legally married, and under
Ohio law the validity of a marriage is determined from the lex loci contractus, citing
Mazzolini. After outlining the steps to effectuate a valid marriage between an American
citizen and a Korean citizen per the Korean Civil Code, the trial court found that the
parties did not comply with the code. Thus, despite the fact that the parties participated in
a religious ceremony in South Korea, they did not comply with the civil procedure
necessary to constitute a legal marriage, which takes place at the Ward Office where a
record is made on the family census register. Therefore, the court concluded that because
the parties did not comply with the Korean Civil Code, they were never married in South
Korea, and, thus, no valid marriage can be recognized in Ohio. The facts in Lee are
comparable to those here, and the legal analysis tracks ours in the present case.
       {¶ 21} For the foregoing reasons, we agree with the trial court that, because the
parties' marriage was invalid in Cameroon based on their failure to comply with
Cameroon's Ordinance on Civil Status Registration, the trial court had no jurisdiction
No. 16AP-827                                                                              9

over the matter. Therefore, the trial court did not err when it granted appellee's motion to
dismiss. Appellant's assignment of error is overruled.
       {¶ 22} Accordingly, appellant's single assignment of error is overruled, and the
judgment of the Franklin County Court of Common Pleas, Division of Domestic Relations,
is affirmed.
                                                                       Judgment affirmed.

                           SADLER and HORTON, JJ., concur.

                               ____________________